     Case 2:20-cv-00132-KJM-CKD Document 19 Filed 08/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROMONTE J. THOMPSON,                               No. 2:20-cv-0132 KJM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    DAVID BAUGHMAN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 5, 2020 the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

23   findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
                                                         1
     Case 2:20-cv-00132-KJM-CKD Document 19 Filed 08/13/20 Page 2 of 2

 1   supported by the record and by the proper analysis. Accordingly, IT IS HEREBY ORDERED
 2   that:
 3           1. The findings and recommendations filed May 5, 2020 are adopted in full;
 4           2. All claims other than a claim for excessive force arising under the Eighth Amendment
 5   against defendant Nicholson and all other defendants are dismissed; and
 6           3. This matter is referred back to the assigned magistrate judge for all further pretrial
 7   proceedings.
 8   DATED: August 12, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
